DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following correspondence is a non-final Office Action for application # 17331394, entitled: ASSEMBLY FOR ATTACHING A REAR VIEW MIRROR TO A VEHICLE, filed on 05/26/2021.  Claims 1-20 are pending.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 9-10, 13-17, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ruse et al. (U.S. Pat. 7441911).
Regarding claim 1, Ruse discloses an extendable rear view mirror assembly 10 comprising: a mirror base 14 configured for attachment to a side of a vehicle (as discussed in col. 4, lines 7-8); one or more arms 34,36 that extend outwardly from the mirror base 14 (as seen in Fig. 3); one or more intermediate members 40, each of which is configured to slide with respect to a respective arm 34,36 (i.e. the arms 34,36 slide with respect to the intermediate members 40), a proximal end of the or each intermediate member 40 being configured to interlock with the arm 34,36 whereby the arm 34,36 and intermediate member become rigidly joined (see discussion in col. 5, lines 29-31); a mirror head 18 comprising a mirror head support 22 that is configured to slidably receive the one or more intermediate members 40 (during assembly, as seen in Fig. 3), the mirror head support 22 being configured to interlock with the or each intermediate member 40, whereby the mirror head support 22 and intermediate member(s) 40 become rigidly joined (after assembly, via apertures 100).
	Regarding claim 2, Ruse discloses the assembly, where the arm(s) 34,36, intermediate member(s) 40 and mirror head support 22 define concentric tubular parts that slide telescopically with respect to each other (as seen in Fig. 3).
	Regarding claim 3, Ruse discloses the assembly, where the mirror head support 22 comprises one or more tubular recesses 88 into which the one or more intermediate members 40 are slidably receivable (as seen in Fig. 3).
	Regarding claim 4, Ruse discloses the assembly, where the or each intermediate member 40 comprises longitudinal ribs 52 that extend along at least a portion of its bore (as seen in Fig. 4), whereby a surface contact area between an outside of the arm(s) 34,36 and an inside of the intermediate member(s) 40 is reduced.
	Regarding claim 9, Ruse discloses the assembly, further comprising one or more torsional springs 44 configured to clamp the proximal end of the or each intermediate member 40 onto the respective arm 34,36 (as discussed in col. 5, lines 31-32).
	Regarding claim 10, Ruse discloses the assembly, where an outer surface of the or each intermediate member 40 comprises lateral grooves 56 spaced therealong.
	Regarding claim 13, Ruse discloses the assembly, where the position of the lateral grooves 56 on the outer surface of the intermediate member 40 correspond to defined positions of the mirror head 18.  The Examiner notes that depending on the position of the mirror head 18, the intermediate members 40 are either expanded or compressed around the arms 34,36.
	Regarding claim 14, Ruse discloses the assembly, further comprising one or more torsional springs 44 configured to clamp the mirror head support 22 onto the or each intermediate member 40 (see Fig. 4).
	Regarding claim 15, Ruse discloses the assembly, comprising two intermediate members 40 configured to slide with respect to and interlock with two arms 34,36 that extend outwardly from the mirror base 14, where the mirror head support 22 is configured to slidably receive and interlock with both intermediate members 40 (as seen in Fig. 3).
	Regarding claim 16, Ruse discloses the assembly, where the arms 34,36 are parallel and are joined at a proximal end by a cross member (as shown in Fig. 10 below) that is rotatably mounted to the mirror base 14 and whereby rotation of the cross member causes the mirror head 18 to move between an infolded position and a deployed position (as discussed in col. 4, lines 34-39).
	Regarding claim 17, Ruse discloses the assembly, comprising a driver that is operable to move the mirror head 18 between the infolded and deployed positions (see discussion in col. 4, lines 41-44).
	Regarding claim 20, Ruse discloses an assembly 10 for attaching a rear view mirror 18 to a vehicle (as discussed in col. 4, lines 7-8), the assembly 10 comprising: an intermediate member 40 configured to slide with respect to an arm 34,36 that extends outwardly from a mirror base 14 (i.e. the arms 34,36 slide with respect to the intermediate members 40), a proximal end of the intermediate member 40 being configured to interlock with the arm 34,36 whereby the arm 34,36 and intermediate member 40 become rigidly joined (see discussion in col. 5, lines 29-31); a mirror head support 22 configured to slide with respect to the intermediate member 40 (during assembly, as seen in Fig. 3), the mirror head support 22 being configured to interlock with the intermediate member 40 whereby the mirror head support 22 and intermediate member become rigidly joined (after assembly, via apertures 100).

    PNG
    media_image1.png
    662
    855
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ruse in view of Boddy et al. (U.S. Pat. 7267449).
	Regarding claim 18, Ruse teaches the assembly above, but fails to teach a collapsible cover extending between the mirror base and the mirror head, whereby the one or more arms and intermediate members are covered, where the collapsible cover comprises a plurality of overlapping sleeves that are configured to telescopically collapse and expand.  Boddy teaches an assembly comprising a mirror base 120 for attaching to a vehicle 130, with arms 62,64 that extend from the base 120.  Boddy further teaches a collapsible cover 82,84,86,88, comprising telescoping members that cover the arms 62,64.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the assembly of Ruse with the telescoping covers of Boddy, in order to provide protection of the electronic components of the assembly, as taught to be desirable by Boddy (see discussion in col. 9, lines 57-62).  
Allowable Subject Matter
Claims 5-8 and 11-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The prior art of record fails to disclose, teach, or suggest an assembly for securing a mirror to the side of a vehicle, having intermediate members, where each intermediate member comprises one or more longitudinal ribs that extend along an outer surface thereof, the longitudinal ribs being locatable in a corresponding one or more grooves in the mirror head support whereby rotation of the intermediate member(s) with respect to the mirror head support is precluded, where the proximal end of the or each intermediate member comprises snap hooks configured to interlock with lateral grooves spaced along the respective arm, or where a mirror head support comprises snap hooks configured to interlock with lateral grooves on the outer surface of the or each intermediate member, in combination with the limitations disclosed in claims 1-2 and 10.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  In addition to the reference to Ruse and Boddy above, the Examiner submits the Notice of References Cited (PTO-892).  U.S. Pats. 9150156 to Bowers et al., 7748857 to Fimeri et al., and 7293887 to Foote, teach mirror assemblies for vehicles, comprising telescoping arms.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D MCDUFFIE whose telephone number is (571)272-3832. The examiner can normally be reached M-F, 8AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael McDuffie/Examiner, Art Unit 3632                                                                                                                                                                                                        5-Nov-22